Citation Nr: 0029780	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  96-31 835A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy, claimed as secondary to herbicide exposure.  

2. Entitlement to a total disability compensation rating 
based on individual unemployability (TDIU rating).  


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney 
at Law


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty in the Army from January 
1954 to December 1956 and in the Air Force from July 1957 to 
September 1965.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 1996 RO decision which denied 
service connection for peripheral neuropathy, claimed as 
secondary to herbicide exposure, and denied a TDIU rating.  

The Board has remanded this case to the RO in February 1998 
and May 1999 for additional development of the evidence.  


FINDINGS OF FACT

1.  Chronic peripheral neuropathy was initially manifest many 
years after service, and was not caused by any incident of 
service including claimed herbicide exposure in Vietnam.  

2.  The veteran's sole service-connected disability is 
hemorrhoids (rated 0 percent).  He has the equivalent of a 
high school education, work experience as a telephone 
collector, and is unemployed.  His service-connected 
disability does not prevent him from securing and following 
substantially gainful employment.  


CONCLUSIONS OF LAW

1.  Chronic peripheral neuropathy, claimed as secondary to 
herbicide exposure, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1116, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(1999).

2.  The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty in the Army from January 
1954 to December 1956 and in the Air Force from July 1957 to 
September 1965.  The service department records also show he 
served an isolated tour in Vietnam from July 1963 to July 
1964 and a 120 day tour of duty in Thailand from April 1965 
to August 1965.  His primary duty in the military was as a 
munitions specialist.  There is no record of the veteran 
having received a combat citation.  The service medical 
records do not show any complaint or diagnosis of peripheral 
neuropathy.  At an August 1965 separation physical 
examination, the veteran's lower extremities and neurological 
system were evaluated as normal.  

A March 1982 VA outpatient record indicates that the veteran 
was seen in the orthopedic clinic and was feeling better (his 
illness/disability was not indicated). 

Private medical records dated in 1992 and 1994 show the 
veteran received treatment for chronic low back pain, 
secondary to shortening of the right lower limb and 
spondylolisthesis.  In July 1994, Ralph Feinstein, M.D., 
stated that the veteran had right leg weakness and sensory 
symptoms that were probably related to his degenerative joint 
disease of the lumbosacral spine.  He referred the veteran to 
the orthopedic department of the veteran's health plan to 
determine which course of action to take.  In September 1994, 
Richard Katz, M.D., of the orthopedic department indicated 
that the veteran complained of low back problems and, in the 
past year, of increasing symptoms of weakness of the right 
extremity.  He also indicated that the veteran reported 
frequent loss of balance with consequent falls and 
incontinence.  In the assessment, the doctor stated that the 
veteran had very disturbing signs of stool incontinence and 
objectively marked weakness of the lower extremities and that 
he was not convinced that it was necessarily attributable to 
a back condition.  He referred the veteran for a neurological 
consultation.  

In an October 1994 letter, Daniel Silverman, M.D., of the 
Capital Neurological Associates, stated the veteran reported 
chronic low back pain, discomfort in the right leg for many 
years due to multiple fractures and surgery, and in the past 
two years progressive numbness in his feet (and both legs on 
further inquiry).  He reported falling frequently, inability 
to maintain balance on a slippery surface, slight bowel 
incontinence on coughing or sneezing, and impotence.  The 
veteran underwent an electromyogram (EMG)/nerve conduction 
study, which was indicative of a diffuse motor sensory 
polyneuropathy, predominantly axonal in nature.  In the 
impression, the doctor noted profound sensory findings in the 
lower extremities, and stated the veteran had a reduced 
sphincter tone that was an unrelated process as was chronic 
low back pain.  He ordered additional tests (of blood and 
urine).  

In an October 1994 medical record, Dr. Katz stated that a 
magnetic resonance imaging (MRI) of the spine revealed 
evidence of degenerative changes but no evidence of any 
neurological compromises and that an EMG revealed mixed 
sensory and motor neuropathy.  Dr. Katz related that he 
talked with Dr. Silverman who expressed his belief that the 
veteran's neuropathy was the cause for most of his symptoms 
of weakness, falling, and possibly the impotence and 
incontinence.  

In a November 1994 record, Dr. Feinstein indicated he 
reviewed the records from Dr. Katz and Dr. Silverman 
concerning the veteran's neuropathy.  The diagnosis, in 
pertinent part, was right leg weakness, sensory and motor 
neuropathy, without apparent etiology.  Dr. Feinstein noted 
that the veteran declined to be referred for further 
neurological evaluation at that time.  

In a February 1995 record, Dr. Feinstein diagnosed the 
veteran with polyneuropathy, not improving, with an unclear 
etiology.  He referred the veteran for a further neurological 
evaluation.  

In a March 1995 letter, Dr. Silverman stated that the veteran 
had diffuse axonal neuropathy, that prior metabolic studies 
were all unremarkable, and that there was no underlying 
evidence of medical etiology.  He noted the veteran continued 
to have problems with balance, numbness, and occasional fecal 
incontinence and recommended a heavy metal screen and a sural 
nerve biopsy, to rule out illnesses such as amyloidosis.  

In an April 1995 record, Dr. Feinstein noted that in regard 
to the veteran's polyneuropathy the heavy metal screening for 
arsenic, mercury, and lead was negative and that he was 
awaiting a nerve biopsy.  In May 1995, H. Sahin, M.D., 
performed a sural nerve biopsy of the veteran's right leg.  

In a June 1995 record, Dr. Feinstein noted that the pathology 
report on the veteran's sural nerve biopsy showed no specific 
etiology.  The impression was sensory polyneuropathy, no 
improvement, with workup thus far negative.  He referred the 
veteran back to Dr. Silverman for further suggestions as to 
workup or management.  He also discussed with the veteran the 
possibility of retirement disability.  

In a June 1995 letter, Dr. Silverman stated that the 
veteran's heavy metal screen was unremarkable and a nerve 
biopsy showed only axonal loss consistent with nonspecific 
axonal neuropathy.  The doctor diagnosed the veteran with a 
polyneuropathy of unknown etiology.  He recommended a 
colorectal evaluation and stated the sphincteric dysfunction 
may be related to the neuropathy.  

In a July 1995 record, Dr. Feinstein noted the veteran's 
reports of fewer falls and problems with stool incontinence.  
He indicated that the veteran wanted to delay the colorectal 
evaluation recommended by Dr. Silverman.  The diagnosis was 
sensory polyneuropathy, and Dr. Feinstein stated he did not 
see any further treatment that would be indicated at this 
point.  

In September 1995, the veteran filed a claim for service 
connection for peripheral neuropathy.  He alleged that he was 
exposed to herbicide agents in 1964 and 1965 and that his 
condition first manifested around 1967.  He claimed his 
condition became totally disabling in August 1995.  Attached 
to the claim form, he submitted a statement alleging how he 
had direct exposure to Agent Orange in Vietnam, in order that 
he would not have to rely "solely on the regulatory 
presumption."  He stated that he was assigned to the Air 
Force base at Saigon as a munitions specialist at the bomb 
dump and that on a daily basis he had to obtain flares from 
the storage facility, which was located adjacent to the Agent 
Orange storage facility.  He claimed that Agent Orange was 
delivered continuously, that the containers were frequently 
dropped or ripped open by fork lift transports, and that 
consequently the area became soaked and turned into "Agent 
Orange mud".  He alleged that occasionally the spills were 
so substantial that actual puddles of Agent Orange had 
formed.  He alleged that he had to walk through the Agent 
Orange mud to get to the storage area for the flares and that 
on many occasions he stood in the mud or puddles while 
awaiting delivery of the flares.  

In September 1995, the veteran filed an application for 
increased compensation based on unemployability.  He reported 
he was last employed as a telephone collector for the New 
York State Higher Education Services Corporation, where he 
had worked full-time from 1985 to 1995.  He claimed that he 
became too disabled to work beginning in August 1995 due to 
peripheral neuropathy.  He claimed he left his last job due 
to his disability and that he had not tried to obtain 
employment since he became too disabled to work.  He reported 
he completed high school by obtaining his GED and had not had 
any other education and training either before or since he 
became too disabled to work.  The veteran stated that he had 
worked continuously since his military discharge and that as 
his leg problems became more severe he obtained jobs that 
were easier and easier for him.  He stated that his last job 
primarily involved sitting with several hours of walking or 
standing each day and that he left that job because he was 
unable to stand for any length of time.  He reported he was 
in receipt of Social Security disability benefits.  

A November 1995 letter from the Social Security 
Administration indicates the veteran was awarded disability 
benefits which were to begin in February 1996.  

On a November 1995 VA neurological examination, the veteran 
reported a history of frequent falls and numbness and 
weakness of the legs since 1970.  He reported that he wore a 
shoe lift due to a right femoral fracture with consequent 
shortening of the right leg.  Reportedly, an MRI of the spine 
showed degenerative changes but no neurological compression 
of the spinal cord.  He complained of weakness and numbness 
of the lower extremities, poor rectal sphincter and rectal 
incontinence, and low back pain.  An electrodiagnostic study 
showed diffuse motor and sensory polymyelopathy.  The doctor 
noted that the veteran had diffuse axonal neuropathy and felt 
that the veteran's neuropathy of the lower extremities was 
unrelated to his back pain.  The doctor also noted that a 
medical workup included vitamin deficiencies and diabetes.  
The diagnoses were chronic low back pain, degenerative joint 
disease of the lumbosacral spine without any radiculopathy or 
radiculopathy of unknown etiology, rectal incontinence, and a 
general medical and neurological workup which did not point 
to any specific cause of polymyelopathy.  

In affidavits dated in November 1995, the parents of the 
veteran's wife indicated that they had known the veteran 
since 1968 when their daughter first met him and that ever 
since then he had leg problems which caused him to fall down.  
They noted the veteran had worked regularly, had never had 
any jobs involving exposure to chemicals, and had never 
appeared to suffer from diabetes, alcoholism, or Guillain-
Barre syndrome.  

In affidavits dated in November 1995, the veteran's two sons 
indicated that since 1970 they have witnessed his leg 
problems involving his constant falling down.  They noted the 
veteran had worked continuously without interruption until 
1995, had never had any jobs or other activities involving 
exposure to chemicals, and had never been treated for 
diabetes, alcoholism, or Guillain-Barre syndrome.  

In four affidavits dated in December 1995, the veteran's 
friends stated that they had known the veteran since 1969 
(two friends indicated 1971 and 1974) and that ever since 
then he fell often due to leg problems.  They noted that the 
veteran had always worked steadily but never around any 
chemicals and that he changed jobs over the years to 
accommodate his inability to stand or walk frequently.  They 
stated he never suffered from diabetes, alcoholism, or 
Guillain-Barre syndrome.  

In a December 1995 record, Dr. Feinstein stated the veteran 
was seen primarily to discuss his application for benefits on 
account of disability due to Agent Orange exposure.  He noted 
that he had followed the veteran for sensory polyneuropathy 
and that, as indicated by Dr. Silverman in neurology, no 
etiology had been found.  Dr. Feinstein indicated that the 
veteran reported a history of exposure to dioxin during the 
Vietnam War and presented him with an affidavit for his 
signature, which stated that it was more probable than not 
that the neuropathy condition was caused by exposure to 
dioxin.  Dr. Feinstein stated that he agreed with this 
assessment in the sense that no other etiology had been found 
and that it seemed reasonable that there may possibly be a 
connection.  The doctor stated that in light of the above 
considerations he signed the affidavit.  

In a December 1995 affidavit, Dr. Feinstein, stated he was a 
board-certified physician who had treated the veteran since 
1989 and was thoroughly familiar with his medical history and 
current peripheral neuropathy condition.  The doctor opined 
that it was more probable than not that the veteran's 
difficulty with his legs and falling, commencing in late 1969 
or early 1970, was the earliest manifestation of his present 
peripheral neuropathy condition.  He opined that it was more 
probable than not that the veteran's peripheral neuropathy 
condition was not caused by age, diabetes, alcoholism, or 
Guillain-Barre syndrome and that there was no indication that 
any of these factors were in any way related to his 
peripheral neuropathy.  He opined that it was more probable 
than not that the veteran's peripheral neuropathy condition 
was caused by his exposure to dioxin in Vietnam in 1964 or 
1965, and that he had no other history during his lifetime of 
ever having been exposed to any other chemical agents.  He 
stated he found no risk factors for peripheral neuropathy in 
the veteran's history except for his 1964 and 1965 exposure 
to dioxin in Vietnam.  Dr. Feinstein opined that the veteran 
was totally unable to engage in any type of work activity 
solely due to his peripheral neuropathy.  

In a December 1995 affidavit, the veteran described his work 
history and noted his retirement in 1995 was due to his 
inability to walk or stand constantly.  He claimed that the 
only exposure to chemicals he had ever had since 1954 was to 
Agent Orange in Vietnam.  He stated that in late 1969 he 
began having leg problems, to include falling regularly.  He 
stated that since 1954 he had never been found to have 
diabetes, alcoholism, or Guillain-Barre syndrome.  He stated 
that he was treated by the Albany VA Medical Center (VAMC) 
for leg problems from 1970 to 1975 and for a fractured ankle 
in 1981 but that the VAMC had misplaced his medical records.  

In a December 1995 affidavit, the veteran's wife stated that 
she first met the veteran in 1968 and that shortly thereafter 
he changed jobs so that he would not be on his feet 
continuously as he previously had.  She stated that over the 
years the veteran's leg problems have worsened and that he 
changed jobs so as to avoid much standing or walking.  She 
stated that veteran had never been treated for diabetes, 
alcoholism, or Guillain-Barre syndrome and that he never had 
any jobs or other activities involving exposure to chemicals 
since she had known him.   

In a December 1995 affidavit, the veteran's representative 
indicated that he had known the veteran since 1968 and that 
throughout the time they worked together from 1969 to 1974 
the veteran had always had leg problems and had fallen down 
regularly.  He stated that from 1970 to 1974 the veteran 
sought treatment on a number of occasions from the Albany 
VAMC for leg problems.  He stated he visited the veteran in 
1981 when he was hospitalized at the Albany VAMC after 
falling and breaking an ankle.  He enclosed an October 1995 
letter from the medical records section of Albany VAMC which 
indicated that it had no records on the veteran.  The 
representative also enclosed an October 1995 postcard from 
the Albany VAMC to the veteran, providing notice of the 
availability of vaccines, in order to show that the VAMC had 
the veteran's name in its computer from his prior treatment 
at their facility but had somehow misplaced his medical 
records.  The representative added that in all the years he 
had known the veteran he had worked continuously, never had 
any jobs that involved exposure to chemicals, and never 
suffered from diabetes, alcoholism, or Guillain-Barre 
syndrome.  

In an April 1996 decision, the RO denied service connection 
for peripheral neuropathy, claimed as secondary to herbicide 
exposure, and denied a TDIU rating.  The RO also granted 
service connection and a noncompensable rating for 
hemorrhoids.  (The veteran's hemorrhoids, rated at 0 percent, 
have remained his sole service-connected disability.)  

In a May 1996 letter, Dr. Feinstein diagnosed the veteran 
with impotence and stated that he was inclined to believe 
that the condition was probably organic and probably related 
to his neuropathy.  

In a May 1996 letter, the veteran's representative requested 
the RO to reconsider its decision in view of regulatory 
changes which added peripheral neuropathy to the list of 
Agent Orange related disabilities.  He claimed that medical 
evidence of record showed the veteran's peripheral neuropathy 
was manifest within the 10-year period following discharge 
from service and that there was now a presumption of service 
connection for peripheral neuropathy in the veteran's favor.  

In June 1996, in response to an RO request for medical 
records and all supporting evidence regarding the veteran's 
award of Social Security disability benefits, the Social 
Security Administration submitted private medical records 
dated from 1992 to 1995, which the RO had already considered 
in its April 1996 decision.  

In an August 1996 substantive appeal, the veteran's 
representative argued that the veteran was not relying on 
presumptive regulations in order to establish service 
connection for peripheral neuropathy but instead on a medical 
affidavit that indicated a direct causal relationship between 
his exposure to Agent Orange and his peripheral neuropathy.  
It was also noted that the veteran continued to seek a TDIU 
rating.  

In February 1998, the Board remanded the case to the RO, in 
part to obtain all medical records of the veteran's treatment 
for peripheral neuropathy.  

In a letter received in March 1998, the veteran's 
representative stated that the veteran suffered from 
peripheral neuropathy which was diagnosed by his family 
physician and that solely on this basis he retired from his 
job and received Social Security disability benefits.  He 
argued that because the veteran was a Vietnam veteran he was 
presumed to have been exposed to Agent Orange.  He stated 
that the veteran was exposed to Agent Orange on a daily basis 
when he had to walk through pools of the chemical in order to 
obtain munitions for his work.  He emphasized that the 
veteran's physician offered a medical opinion relating the 
veteran's condition to his exposure to Agent Orange in 
Vietnam and that there was no evidence in the record to show 
otherwise.  

In September 1998, the RO requested the veteran to furnish 
medical information regarding his treatment of peripheral 
neuropathy since service.  Later that month, the veteran 
responded in a letter that he suffered pain and fell 
frequently for many years but did not seek medical treatment 
until his fall in January 1981 at which time he sustained 
multiple fractures in his right ankle.  The veteran enclosed 
with the letter an authorization to release medical 
information from Ellis Hospital in January 1981.  (The 
veteran was contacted by telephone about this in October 
1998, and he responded that the hospital did not keep records 
for more than six years.)  

In January 1999, in response to a supplemental statement of 
the case, the veteran's representative argued that the RO had 
produced no evidence to refute Dr. Feinstein's opinion 
concerning the cause of the veteran's peripheral neuropathy 
and that the veteran had thus met the burden of proof to 
establish service connection.  

In May 1999, the Board remanded the case to the RO, in part 
for clarification of Dr. Feinstein's medical opinion 
regarding the relationship between the veteran's peripheral 
neuropathy and his alleged exposure to Agent Orange, and for 
providing the veteran with an opportunity to establish his 
exposure to Agent Orange in service.  

In a May 1999 affidavit, in response to the Board remand 
directives, the veteran stated that he was in the Air Force 
and stationed in Vietnam in 1963 and 1964.  He swore to the 
truth of the contents of the statement he attached to his 
original claim in 1995, concerning the way he was exposed to 
Agent Orange in Vietnam.  

In a June 1999 affidavit, in response to the Board remand 
directives, the veteran's representative stated that he 
contacted Dr. Feinstein by telephone regarding the additional 
information requested in the remand and that the doctor 
indicated to him that he had nothing to add to his December 
1995 affidavit.  He enclosed with the affidavit the doctor's 
curriculum vitae, which shows the doctor's education in the 
United States and Belgium, residency at a family practice in 
New York, employment as a family physician from 1983 to the 
present, board certification in family practice, 
organizational affiliations (American Academy of Family 
Physicians, American Medical Informatics Association, and 
National Association of Inpatient Physicians), and committee 
memberships (Quality Assurance, Medical Records, and Clinical 
Systems).  

In a June 1999 letter, the RO requested the veteran to 
furnish evidence to establish that he was exposed to Agent 
Orange in service.  The veteran never responded to this 
letter.

In a June 1999 letter, the RO requested Dr. Feinstein to 
clarify his opinion regarding the relationship between the 
veteran's peripheral neuropathy and his alleged exposure to 
Agent Orange.  Specifically, the RO asked the doctor to 
indicate which of his statements was accurate, that is, 
whether it was more probable than not that the veteran's 
peripheral neuropathy was caused by exposure to Agent Orange, 
or whether there may be a connection between the veteran's 
peripheral neuropathy and exposure to Agent Orange.  The RO 
requested that the doctor set forth his medical credentials, 
the basis of his medical expertise in the field of Agent 
Orange, and any medical literature that supported his 
opinion.  The doctor never responded to this letter.  

II.  Analysis

The Board is satisfied that all relevant evidence has been 
properly developed, and that no further development is 
required to comply with the duty to assist him mandated by 38 
U.S.C.A. § 5107(a).  

A.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
incurrence will be presumed for organic disease of the 
nervous system, if manifest to a compensable level within one 
year of separation from active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, and 
who has one of the herbicide-related diseases listed in the 
law, is presumed to have been exposed during such service to 
certain herbicide agents (e.g., Agent Orange), unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  If a veteran 
was exposed to an herbicide agent during active military 
service, the following diseases will be rebuttably presumed 
to have been incurred in service if manifest to a compensable 
degree within specified periods, even if there is no record 
of such disease during service:  chloracne or other acneform 
diseases consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy (the term acute and subacute peripheral 
neuropathy means transient neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset; the 
presumptive period for service connection for such condition 
is 1 year after the last date of the veteran's herbicide 
exposure during active service), porphyria cutanea tarda, 
prostate cancer, respiratory cancers, and soft-tissue 
sarcomas.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e); McCartt v. West, 12 Vet. App. 164 (1999).

Aside from these presumptive provisions, service connection 
might be established by satisfactory proof of direct service 
connection.  See Combee v. Brown, 34 F.3rd 1039 (Fed.Cir. 
1994).  

The veteran claims service connection for peripheral 
neuropathy.  He alleges his condition is attributable to 
exposure to herbicides (Agent Orange) during his period of 
Vietnam service.  The service medical records from his second 
period of active service from 1957 to 1965 (during which he 
served in Vietnam from 1963 to 1964) are negative for 
peripheral neuropathy.  Post-service medical records do not 
show peripheral neuropathy until the 1990s, many years after 
discharge from service.  The veteran currently has chronic 
peripheral neuropathy; he does not have acute or subacute 
peripheral neuropathy as defined in the Agent Orange 
regulations.  Moreover, there are no service records showing 
that the veteran was actually exposed to a herbicide in 
service.  Therefore, the Agent Orange presumption for service 
incurrence is not applicable in the instant case.  

As the Agent Orange presumptive provisions are inapplicable, 
the veteran may, alternatively, establish service connection 
by satisfactory proof of direct service connection.  Combee, 
supra.  However, after a thorough review of the record, the 
Board finds that there is no convincing evidence that the 
veteran's currently diagnosed chronic peripheral neuropathy 
is related to service including alleged exposure to a 
herbicide in Vietnam.    

Aside from his bare allegations, the veteran has provided no 
independent proof that he was actually exposed to Agent 
Orange during service in Vietnam.  

Private medical records show that the veteran was not 
diagnosed with peripheral neuropathy until the 1990s, many 
years after his 1965 discharge from active service.  The 
veteran has recently furnished numerous affidavits from his 
family, friends, and representative, all stating that he 
showed signs of a neurological condition in his legs as early 
as 1969.  While these laymen, as well as the veteran/layman, 
have competence to testify as to their lay observations, they 
have no competence to give a medical opinion that their 
observations represented peripheral neuropathy or that 
peripheral neuropathy is attributable to claimed Agent Orange 
exposure in service.  Laymen have no competence to give a 
medical opinion on the diagnosis or etiology of a disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Moreover, the veteran has provided no satisfactory medical 
evidence that his chronic peripheral neuropathy, first shown 
many years after service, is related to service including 
purported Agent Orange exposure in Vietnam.  In order to 
obtain an accurate diagnosis and etiology of his condition, 
the veteran in 1994 and 1995 underwent extensive testing, to 
include an MRI of the lumbosacral spine, an EMG/nerve 
conduction study, metabolic tests, a heavy metal screen, and 
a sural nerve biopsy.  Also, his family physician (Dr. 
Feinstein) referred him to private specialists (Dr. Katz and 
Dr. Silverman) in orthopedics and neurology.  Ultimately, the 
specialists diagnosed the veteran with diffuse motor sensory 
polyneuropathy, predominantly axonal in nature, of unknown 
etiology.  On a November 1995 VA neurological examination, 
the doctor likewise indicated that a workup did not point to 
any specific cause of the veteran's polymyelopathy.  

In a December 1995 record, Dr. Feinstein indicated that the 
veteran approached him, seeking a statement that his 
neurological condition was due to Agent Orange exposure.  The 
family doctor stated that no etiology for the peripheral 
neuropathy condition had been found and that the veteran 
reported a history of exposure to dioxin during the Vietnam 
War.  He further stated that as no other etiology had been 
found, and it seemed reasonable that there may possibly be a 
connection, he signed an affidavit to that effect.  
Specifically, in the affidavit, the doctor opined that it was 
more probable than not that the veteran's difficulty with his 
legs in late 1969 or early 1970 was the earliest 
manifestation of his present peripheral neuropathy condition; 
that it was more probable than not that the peripheral 
neuropathy condition was not caused by age, diabetes, 
alcoholism, or Guillain-Barre syndrome; that it was more 
probable than not that the veteran's peripheral neuropathy 
condition was caused by his exposure to dioxin in Vietnam in 
1964 or 1965; that he had no other history during his 
lifetime of ever having been exposed to any other chemical 
agents; and that there were no risk factors for peripheral 
neuropathy in the veteran's history except for his 1964 and 
1965 exposure to dioxin in Vietnam.  By letter in June 1999, 
the RO requested Dr. Feinstein to clarify his opinion, but he 
never responded.  (The veteran's representative indicated in 
a June 1999 affidavit that he talked with the doctor who told 
him he had nothing to add to his December 1995 affidavit.)

Dr. Feinstein's statements are the only medical evidence 
connecting the veteran's peripheral neuropathy to service.  
The Board finds the doctor's statements are not persuasive or 
probative of the issue of service connection for peripheral 
neuropathy.  First, the outpatient record and the affidavit, 
taken together, show that the etiological opinion was 
speculative and that the doctor gave such an opinion because 
no other cause for the veteran's condition had been found.  
The doctor himself never responded to the RO's request for 
clarification of the matter.  Second, the statements 
connecting the veteran's peripheral neuropathy to service 
were simply a recitation of the veteran's self-reported 
history of exposure to Agent Orange in service.  Other than 
the veteran's own statements regarding exposure to Agent 
Orange in service, there has been no actual evidence of such 
exposure.  As the medical opinion was based on the veteran's 
own reported and unsubstantiated history of such exposure (it 
is not shown by the service records), the doctor's statement 
that his peripheral neuropathy was due to in-service 
herbicide exposure lacks any probative value.  See LeShore v. 
Brown, 8 Vet. App. 406 (1995).  The medical statements from 
Dr. Feinstein, a family physician who has not been shown to 
have any expertise in the area of effects of herbicide 
exposure (his curriculum vitae shows he has no such 
expertise), do not satisfactorily link the veteran's post-
service neurological condition with his service, and without 
such linkage there can be no service connection.

The VA Secretary, under the authority of the Agent Orange Act 
of 1991, Pub.L. 102-4, 105 Stat.11, has determined, based on 
reports from the National Academy of Sciences and other 
medical and scientific studies, that the Agent Orange 
presumption does not apply to chronic peripheral neuropathy 
(as opposed to acute and subacute peripheral neuropathy, 
which the veteran in this case does not have).  Based on 
medical and scientific studies, the VA Secretary has 
concluded that credible evidence against an association 
between chronic peripheral neuropathy and herbicide exposure 
outweighs the credible evidence for such an association, and 
that a positive association does not exist.  A summary of the 
medical and scientific evidence considered by the National 
Academy of Sciences and the VA Secretary is set forth at 64 
Fed.Reg. 59232 (1999).  The Board finds such evidence 
persuasive, in demonstrating no relationship between Agent 
Orange and chronic peripheral neuropathy, even when service 
connection is claimed without reliance on the Agent Orange 
presumption.  Moreover, the medical evidence as a whole in 
the veteran's case makes it unlikely that his chronic 
peripheral neuropathy, which first appeared many years after 
service, is due to alleged Agent Orange exposure in service.

In sum, the weight of the credible evidence demonstrates that 
the veteran's current chronic peripheral neuropathy became 
manifest years after service and was not caused by any 
incident of service including claimed Agent Orange exposure.  
The condition was not incurred in or aggravated by service.  
The preponderance of the evidence is against the claim for 
service connection for peripheral neuropathy, claimed as 
secondary to exposure to Agent Orange.  Thus, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

B.  TDIU

The veteran contends that service-connected disability 
prevents him from maintaining employment.  Specifically, he 
alleges that he is unemployable due to a peripheral 
neuropathy condition; but, as noted above, the Board finds 
that such condition is non-service-connected.  The veteran 
has not made any allegations that his only established 
service-connected disability, hemorrhoids, warrants a TDIU 
rating.

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).  

The veteran's sole service-connected disability consists of 
hemorrhoids (rated 0 percent).  He does not satisfy the 
percentage rating standards for individual unemployability 
benefits, although consideration to such benefits on an 
extraschedular basis may be given.  The issue is whether his 
service-connected disability preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For a 
veteran to prevail on a claim for a total compensation rating 
based on individual unemployability, neither the veteran's 
non-service-connected disabilities nor his advancing age may 
be considered.  38 C.F.R. § 4.19.  Also, it is necessary that 
the record reflect some factor which places his case in a 
different category than other veterans with equal ratings of 
disability.  The sole fact that a veteran is unemployed or 
has difficulty obtaining employment is not enough.  The 
ultimate question is whether the veteran is capable of 
performing the physical and mental acts required by 
employment, not whether he can find employment.  Van Hoose v. 
Brown, 4 Vet. App. 361 (1993).  

There is no credible medical or other evidence to suggest 
that the veteran's service-connected hemorrhoids (rated 0 
percent) have produced any occupational impairment.  As 
previously stated, the veteran has not alleged that this 
disability in particular has resulted in occupational 
impairment; rather, he claims his peripheral neuropathy, for 
which service connection has not been established, has 
prevented him from engaging in gainful employment.  He 
maintained on his TDIU claim in 1995 that he left his last 
job in 1995 due to a peripheral neuropathy condition and that 
he has not tried to obtain employment since then.  The 
veteran has received treatment for various physical 
disabilities, but the medical evidence does not show that his 
hemorrhoids have been a recent health concern.  The record 
also shows that the veteran has the equivalent of a high 
school education (i.e., he has earned his GED), most recently 
worked full-time as a telephone collector 1985 to 1995, and 
was awarded SSA disability benefits in 1995 on the basis of a 
neurological disability.  The SSA records indicate the 
veteran's primary impediment to work is his non-service-
connected peripheral neuropathy condition.  

Medical evidence shows that the veteran's inability to work 
full-time stems primarily from a non-service-connected 
neurological disability and not at all from his service-
connected hemorrhoids.  The neurological disability may not 
be considered in support of the TDIU claim.  There is no 
industrial impairment from the noncompensable service-
connected hemorrhoids, and the veteran's hemorrhoids are not 
of a severity to prevent him from holding a job.  As a 
result, the Board finds that the criteria for a TDIU rating 
are not met.  

As the preponderance of the evidence is against the TDIU 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.


ORDER

Service connection for peripheral neuropathy, claimed as 
secondary to herbicide exposure, is denied.  

A TDIU rating is denied.  


		
	L. W. TOBIN
	Veterans Law Judge
	Board of Veterans' Appeal

 
- 17 -


- 1 -


